ANSTEAD, Judge,
dissenting in part.
Although the husband has raised numerous issues on appeal, I agree with the majority that we should sustain the trial court’s rulings in all respects except for the award of permanent alimony in the amount of $1.00 per year. This is not a marriage of long duration involving a spouse who cannot work. The record reflects that the wife is only 27 years of age .and in good health. At the time of the final hearing the parties were in roughly similar financial circumstances, although there is proof that the husband has a greater earning capacity. By virtue of the child support awards to the wife, her income will actually exceed that of the husband. In my view this case belongs at the opposite end of the spectrum from those “classic” cases meriting permanent alimony. Those cases typically involve older spouses, substantial disparities in financial circumstances and long-term marriages. In my view, absent unusual circumstances, the law should be reluctant to burden young healthy adults with an obligation for permanent support of other young healthy adults outside of an existing marriage relationship.